                         THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

UNITED STATES OF AMERICA                        )
                                                )
       v.                                       )           CR 119-015
                                                )
THOMAS BRANDON CORBIN                           )
AMBER KIMBERLY ROBINSON                         )
                                           _________

                                          ORDER
                                          _________

       The parties having resolved several pretrial motions, the Court declares them MOOT.

(Doc. nos. 10, 29-36.) The Court DENIES Defendants’ motions for severance. (Doc. nos.

28, 37.) When multiple defendants are indicted, joined offenses must be reviewed initially

under the standard set forth under Fed. R. Crim. P. 8(b). United States v. Souffrant, 517 F.

App’x 803, 811 (11th Cir. 2013); United States v. Grassi, 616 F.2d 1295, 1302 (5th Cir.

1980).1 Rule 8(b) provides:

       The indictment or information may charge 2 or more defendants if they are
       alleged to have participated in the same act or transaction, or in the same series
       of acts or transactions, constituting an offense or offenses. The defendants
       may be charged in one or more counts together or separately. All defendants
       need not be charged in each count.

Rule 8(b) is construed broadly in favor of the initial joinder of defendants. United States v.

Arneth, 294 F. App’x 448, 451 (11th Cir. 2008) (citing United States v. Weaver, 905 F.2d

1466, 1476 (11th Cir. 1990)). Furthermore, there is a “‘well-settled principle that it is

preferred that persons who are charged together should also be tried together . . . .’” United


       1
        In Bonner v. City of Prichard, the Eleventh Circuit adopted as binding precedent all Fifth
Circuit decisions that were handed down prior to the close of business on September 30, 1981.
661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
States v. Green, 818 F.3d 1258, 1282 (11th Cir. 2016) (quoting United States v. Smith, 918

F.2d 1551, 1559 (11th Cir. 1990)). The Eleventh Circuit has construed the “same series of

acts or transactions” language of Rule 8(b) to require the government to “demonstrate that

the acts alleged are united by some substantial identity of facts and/or participants.” Arneth,

294 F. App’x at 451 (quoting United States v. Morales, 868 F.2d 1562, 1569 (11th Cir.

1989)).

       Here, Defendants do not contest they were properly joined in the indictment as being

involved in the same transaction. Indeed, the indictment charges Count Three—possession

of clonazepam and marijuana—as a joint offense, and the remaining two counts of the

indictment charge each Defendant individually with possession of a firearm by a prohibited

person based on alleged conduct on the same date as the joint offense. (See doc. no. 1.)

Thus, Defendants were properly joined in one indictment, and Defendants’ argument for

severance falls solely under Rule 14. (See doc. nos. 28, 37.)

          Proper joinder under Rule 8 may nevertheless prejudice a defendant or the

government. Rule 14(a) provides: “If the joinder of offenses or defendants in an indictment,

an information, or a consolidation for trial appears to prejudice a defendant or the

government, the court may order separate trials of counts, sever the defendants’ trials, or

provide any other relief that justice requires.” Rule 14 leaves the determination of prejudice

and a remedy, if necessary, to the sound discretion of the district court. United States v.

Browne, 505 F.3d 1229, 1268-69 (citing Zafiro v. United States, 506 U.S. 534, 541 (1993)).

The Court must order severance only where there is a serious risk that a joint trial will

compromise a specific trial right or prevent the jury from making a reliable judgment about
                                              2
guilt or innocence. Id. at 539 (quoting United States v. Blankenship, 382 F.3d 1110, 1122

(11th Cir. 2004)).

       However, even where prejudicial joinder is shown, Rule 14 does not mandate

severance; it is within the trial court’s discretion to determine the appropriate remedy. Id.;

Zafiro, 506 U.S. at 538-39. Usually, a limiting instruction will suffice to cure any risk of

prejudice. United States v. Mosquera, 886 F.3d 1032, 1041 (11th Cir. 2018) (citing United

States v. Lopez, 649 F.3d 1222, 1235-36 (11th Cir. 2011); Zafiro, 506 U.S. at 539). Indeed,

to receive relief under Rule 14, the defendant must show “specific and compelling

prejudice.” United States v. Oscar, 877 F.3d 1270, 1290 (11th Cir. 2017) (quoting United

States v. Liss, 265 F.3d 1220, 1228 (11th Cir. 2001)). The courts have recognized that some

degree of prejudice is inherent in every joint trial, but “only in the event such prejudice

appears to be compelling does severance become warranted.” United States v. Harris, 908

F.2d 728, 736 (11th Cir. 1990) (citing United States v. Roper, 874 F.2d 782, 789 (11th Cir.

1989)). The test for assessing compelling prejudice is

       “whether under all the circumstances of a particular case it is within the
       capacity of jurors to follow a court's limiting instructions and appraise the
       independent evidence against a defendant solely on that defendant's own acts,
       statements, and conduct in relation to the allegations contained in the
       indictment and render a fair and impartial verdict.”

United States v. Bowers, 811 F.3d 412, 422 (11th Cir. 2016) (quoting United States v.

Walser, 3 F.3d 380, 386-87 (11th Cir. 1993)).

       Moreover, a defendant bears a “heavy burden” to establish “actual, compelling

prejudice” that cannot be alleviated by the trial court and prevents the defendant from having

a fair trial. United States v. Chavez, 584 F.3d 1354, 1360 (11th Cir. 2009) (citations
                                                3
omitted). The prejudice required to be demonstrated must be so specific and compelling that

the denial of severance would subject a defendant to a fundamentally unfair trial. United

States v. Castronuovo, 649 F. App’x 904, 918 (11th Cir. 2016); United States v. Badolato,

701 F.2d 915, 923 (11th Cir. 1983). Speculation or bare assertions of prejudice will not

suffice. Bowers, 811 F.3d at 424; Zafiro, 506 U.S. at 539-40. Finally, a defendant is not

entitled to severance simply because separate trials on his various offenses would provide a

better chance of acquittal. Id. at 540.

       Defendants are not entitled to severance under Rule 14 because they do not

demonstrate specific and compelling prejudice will result otherwise. Defendants only argue

“[r]equiring a joint trial would unfairly prejudice this defendant.” (Doc. nos. 28, 37.) Such

generalized arguments are not sufficient to warrant severance. Green, 818 F.3d at 1282

(“[C]onclusory . . . testimony is not the kind of testimony that warrants severance.”);

Bowers, 811 F.3d at 424 (finding district court did not err by denying motion to sever where

defendant could “only speculate about the possibility of prejudice”); United States v.

Barsoum, 736 F.3d 1321, 1338 (11th Cir. 2014) (rejecting argument for severance based on

speculation).

       Accordingly, the Court DENIES Defendants’ motions to sever. (Doc. nos. 28, 37.)

       SO ORDERED this 28th day of May, 2019, at Augusta, Georgia.




                                             4
